Exhibit 10.6
AMENDED TERMINATION AGREEMENT
     The termination agreement, dated as of [                              ]
(the “Termination Agreement”), was made and entered into by and between
PetroQuest Energy, Inc., a Delaware corporation with its principal office at 400
E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana 70508 (the “Company”),
and [                              ] (“Executive”). The Company and Executive
hereby agree to amend the Termination Agreement effective December 31, 2008 (the
“Amended Termination Agreement”), as follows.
RECITALS
     A. The Termination Agreement sets forth the severance benefits which the
Company agrees that it will pay to the Executive if Executive’s employment with
the Company terminates under one of the circumstances described therein
following a Change in Control of the Company.
     B. The Company and Executive desire to amend the Termination Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the rules, notices and regulations thereunder effective
December 31, 2008 (the “Code”).
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto agree to amend the Termination
Agreement as follows:
     1. Term of Agreement. This Amended Termination Agreement shall be effective
immediately on December 31, 2008 and shall continue in effect through
December 31, 2010; provided, however, that commencing on January 1, 2011 and
each January 1 thereafter, the term of this Amended Termination Agreement shall
automatically be extended for one additional year unless not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Amended Termination Agreement; provided, further,
that notwithstanding any such notice by the Company not to extend, this Amended
Termination Agreement shall automatically be extended for 24 months beyond the
term provided herein if a Change in Control, as defined in Section 3 of this
Amended Termination Agreement, has occurred during the term of this Amended
Termination Agreement.
     2. Effect on Employment Rights. This Amended Termination Agreement is not
part of any employment agreement that the Company and Executive may have
entered. Nothing in this Amended Termination Agreement shall confer upon
Executive any right to continue in the employ of the Company or interfere with
or restrict in any way the rights of the Company, which are hereby expressly
reserved, to terminate for any reason, with or without Cause (as defined below).
     Executive agrees that, subject to the terms and conditions of this Amended
Termination Agreement, in the event of a Potential Change in Control of the
Company (as defined below), Executive will remain in the employ of the Company
during the pendency of any such potential change in control and for a period of
one year after the occurrence of an actual Change in Control. For this purpose,
a “Potential Change in Control of the Company” shall be deemed to have occurred
if (a) the Company enters into an agreement the consummation of which would
result in the occurrence of a Change in Control, (b) any person (including the
Company) publicly announces an intention to take or consider taking action which
if consummated would constitute a Change in Control or (c) the Board of
Directors of the Company (the “Board”) adopts a resolution to the effect that a
potential change in control of the Company has occurred.

 



--------------------------------------------------------------------------------



 



     3. Change in Control. For purposes of this Amended Termination Agreement, a
“Change in Control” of the Company shall be deemed to have occurred if any of
the events set forth in any one of the following paragraphs shall occur:
     (a) any “person” (as defined in section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding the Company or any of
its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the Company of any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities;
or
     (b) during any period of not more than two consecutive years, individuals
who at the beginning of much period constitute the Board and any new director
(other than a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in clause (a), (c) or (d) of
this paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
     (c) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holder of securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or
     (d) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if any transaction described under paragraphs
(a), (c) and (d) of this Section 3 results in consideration to the Company or
the shareholders of the Company, as the case may be, from such transaction with
a value (as determined in good faith by the Compensation Committee of the Board)
of less than $1.00 per share (subject to adjustment for stock splits and
combination and stock dividends after the date hereof), no Change in Control
will be deemed to occur unless such transaction is approved by persons holding
not less than two-thirds of the combined voting power of the Company’s voting
securities entitled to vote on such transaction. In addition, no Change in
Control shall be deemed to occur if there is consummated any transaction or
series of integrated transactions immediately following which, in the judgment
of the Compensation Committee of the Board, the holders of the Company’s Common
Stock immediately prior to such transaction or series of transactions continue
to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.
     4. Termination of Employment Following a Change in Control. Executive shall
be entitled to the benefits provided in Section 5 hereof upon the subsequent
termination of Executive’s employment by the Company within two (2) years after
a Change in Control which occurs during the term of this Amended Termination
Agreement, provided such termination is (a) by the Company other than for Cause,
or (b) by Executive for Good Reason, as defined below. Executive shall not be
entitled to the benefits of Section 5, any other provision hereof to the
contrary notwithstanding, if Executive’s employment terminates: (i) pursuant to
Executive retiring at age 65, (ii) by reason of Executive’s total and permanent
disability, or (iii) by reason of Executive’s death. As used herein, “total and
permanent disability” means a condition which prevents Executive from performing
to a significant degree the essential duties of his or her position and is
expected to be of long-term duration or result in death. A determination of
total and permanent disability must be based on competent medical evidence.
     (a) Cause.
     (i) Definition. Termination by the Company of Executive’s employment for
“Cause” shall mean termination upon Executive’s willful engaging in misconduct
which is demonstrably and materially injurious to the Company and its
subsidiaries taken as a whole. No act, or failure to act, on Executive’s part
shall be considered “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company or its subsidiaries.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose of making a determination of whether
Cause for termination exists (after reasonable notice to Executive and an
opportunity for Executive to be heard before the Board), finding that in the
good faith opinion of the Board Executive was guilty of misconduct as set forth
above in this subsection 4(a)(i) and specifying the particulars thereof in
detail.

3



--------------------------------------------------------------------------------



 



     (ii) Remedy by Executive. If the Company gives Executive a Notice of
Termination which states that the basis for terminating Executive’s employment
is Cause, Executive shall have ten days after receipt of such Notice to remedy
the facts and circumstances which provided Cause. The Board (or any duly
authorized Committee thereof) shall make a good faith reasonable determination
immediately after such ten-day period whether such facts and circumstances have
been remedied and shall communicate such determination in writing to Executive.
If the Board determines that an adequate remedy has not occurred, then the
initial Notice of Termination shall remain in effect.
     (b) Good Reason. After a Change in Control, Executive may terminate
employment with the Company at any time during the term of this Amended
Termination Agreement if Executive has made a good faith reasonable
determination that Good Reason exists for this termination.
     (i) Definition. For purposes of this Amended Termination Agreement, “Good
Reason” shall mean any of the following actions, if taken without the express
written consent of Executive:
     A. any material change by the Company in Executive’s functions, duties, or
responsibilities which change would cause Executive’s position with the Company
to become of less dignity, responsibility, importance, or scope from the
position and attributes that applied to Executive immediately prior to the
Change in Control;
     B. any significant reduction in Executive’s base salary, other than a
reduction effected as part of an across-the-board reduction affecting all
executive employees of the Company;
     C. any material failure by the Company to comply with any of the provisions
of this Amended Termination Agreement (or of any employment agreement between
the parties);
     D. the Company’s requiring Executive to be based at any office or location
more than 45 miles from the home at which the Executive resides on the date
immediately preceding the Change in Control, except for travel reasonably
required in the performance of Executive’s responsibilities and commensurate
with the amount of travel required of Executive prior to the Change in Control;
or
     E. any failure by the Company to obtain the express assumption of this
Amended Termination Agreement by any successor or assign of the Company.
     Executive’s right to terminate employment for Good Reason pursuant to this
subsection 4(b)(i) shall not be affected by Executive’s incapacity due to
physical or mental illness.

4



--------------------------------------------------------------------------------



 



     (ii) Remedy by Company. If Executive gives the Company a Notice of
Termination which states that the basis for Executive’s termination of
employment is Good Reason, the Company shall have ten days after receipt of such
Notice to remedy the facts and circumstances which provided Good Reason.
Executive shall make a good faith reasonable determination immediately after
such ten-day period whether such facts and circumstances have been remedied and
shall communicate such determination in writing to the Company. If Executive
determines that adequate remedy has not occurred, then the initial Notice of
Termination shall remain in effect.
     (iii) Determination by Executive Presumed Correct. Any determination by
Executive pursuant to this Section 4(b) that Good Reason exists for Executive’s
termination of employment and that adequate remedy has not occurred shall be
presumed correct and shall govern unless the party contesting the determination
shows by a clear preponderance of the evidence that it was not a good faith
reasonable determination.
     (iv) Severance Payment Made Notwithstanding Dispute. Notwithstanding any
dispute concerning whether Good Reason exists for termination of employment or
whether adequate remedy has occurred, the Company shall immediately pay to
Executive, as specified in Section 5, any amounts otherwise due under this
Amended Termination Agreement.
     (c) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive hereunder shall be communicated by a Notice of
Termination to the other party hereto. For purposes of this Amended Termination
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provisions in this Amended Termination
Agreement relied upon any which sets forth (i) in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (ii) the date of Executive’s
termination of employment, which shall be no earlier than 10 days after such
Notice is received by the other party. Any purported termination of the
Executive’s employment by the Company which is not effected pursuant to a Notice
of Termination satisfying the requirements of this Amended Termination Agreement
shall not be effective. In the case of a termination for Cause, the Notice of
Termination shall also satisfy the requirements set forth in Section 4(a)(i).
     5. Severance Payment Upon Termination of Employment. If Executive’s
employment with the Company is terminated during the term of this Amended
Termination Agreement and after a Change in Control (a) by the Company other
than for Cause, or (b) by Executive for Good Reason, then Executive shall be
entitled to the following:
     (a) Lump-Sum Severance Payment. In lieu of any further salary payments to
the Executive for periods subsequent to the date of termination, the Company
shall pay to the Executive a lump sum severance payment, in cash, equal to two
(2) (or, if less, the number of years, including fractions, from the date of
termination until the Executive would have reached age sixty-five (65)) times
the sum of (a) the Executive’s annual base salary in effect on date of
termination and (b) the Executive’s most recent annual bonus. If the most recent
Annual Bonus was a stock option or a stock grant, the value of the bonus will be
deemed to be the number of option shares times the closing price of the
Company’s Common Stock for the 20 trading days prior to termination.

5



--------------------------------------------------------------------------------



 



     (b) Continued Benefits. For a twenty-four (24) month period (or, if less,
the number of months from the date of termination until the Executive would have
reached age sixty-five (65)) after the date of termination, the Company shall
continue to pay the Company portion of any premiums and otherwise provide the
Executive with life insurance, health, disability and other welfare benefits
(“Welfare Benefits”) substantially similar in all respects to those which the
Executive is receiving immediately prior to the Notice of Termination in
accordance with the Company’s normal payroll practices (without giving effect to
any reduction in such benefits subsequent to the Potential Change in Control of
the Company preceding the Change in Control or the Change in Control which
reduction constitutes or may constitute Good Reason). With respect to benefits
set forth in this subsection (b), all insurance premium and/or benefit payments
by the Company, to the extent possible, shall be made so as to be exempt from
Code Section 409A, and for the purposes thereof, each payment shall be treated
as a separate payment under Code Section 409A. Benefits otherwise receivable by
an Executive pursuant to this Section shall be reduced to the extent
substantially similar benefits are actually received by or made available to the
Executive by any other employer during the same time period for which such
benefits would be provided pursuant to this Section at a cost to the Executive
that is commensurate with the cost incurred by the Executive immediately prior
to the Executive’s date of termination (without giving effect to any increase in
costs paid by the Executive after the Potential Change in Control of the Company
preceding the Change in Control or the Change in Control which constitutes or
may constitute Good Reason); provided, however, that if the Executive becomes
employed by a new employer which maintains a medical plan that either (i) does
not cover the Executive or a family member or dependent with respect to a
preexisting condition which was covered under the applicable Company medical
plan, or (ii) does not cover the Executive or a family member or dependent for a
designated waiting period, the Executive’s coverage under the applicable Company
medical plan shall continue (but shall be limited in the event of noncoverage
due to a preexisting condition, to such preexisting condition) until the earlier
of the end of the applicable period of noncoverage under the new employer’s plan
or the second anniversary of the Executive’s date of termination. The Executive
agrees to report to the Company any coverage and benefits actually received by
the Executive or made available to the Executive from such other employer(s).
The Executive shall be entitled to elect to change his level of coverage and/or
his choice of coverage options (such as Executive only or family medical
coverage) with respect to the Welfare Benefits to be provided by the Company to
the Executive to the same extent that actively employed senior executives of the
Company are permitted to make such changes; provided, however, that in the event
of any such changes the Executive shall pay the amount of any cost increase that
would actually be paid by an actively employed executive of the Company by
reason of making the same change in his level of coverage or coverage options.
With respect to any benefits that are for medical, dental or vision expenses
under a self-insured plan, the Executive shall pay the premiums for such
coverage and the Company shall reimburse the Executive for the Company portion
of the cost of such premiums by the 15th day of the month following the month
such premiums are paid by the Executive. After the group health benefits
provided hereunder have expired, the Executive and his dependents shall be
eligible to elect continuation of health insurance coverage under COBRA and
shall be responsible for the applicable premiums under COBRA. With respect to
any premiums or amounts payable under this Section, to the extent that such
amounts are taxable and not otherwise exempt from deferred compensation under
Code Section 409A, the Executive shall pay the premiums or expenses, the Company
shall promptly reimburse Executive for such amounts and the Company’s
reimbursement payments shall be subject to the following: (i) all amounts to be
paid under this paragraph and that are includable in Executive’s income shall
only be paid if such premiums or expenses are incurred during the 2 year period
after the Termination Date; (ii) any amount reimbursable or paid in one tax year
shall not affect the amount to be reimbursed or paid in another tax year;
(iii) if Executive is reimbursed for any premiums or expenses hereunder, he must
provide the Company with reasonable documentation of such premiums or expenses;
(iv) payments for such premiums or expenses will be made in cash promptly after
the expenses are incurred but in no event later than the end of Executive’s
taxable year following the tax year in which the expenses are incurred; and
(v) the payments under this paragraph cannot be substituted for another benefit.

6



--------------------------------------------------------------------------------



 



     (c) Gross-Up Payment. In the event that the Executive becomes entitled to
the severance benefits described in Sections 5(a) and 5(b) or any other benefits
or payments under this Amended Termination Agreement or any other agreement,
plan, instrument or obligation in whatever form of the Company or its
subsidiaries or affiliates (other than pursuant to this Section) including by
reason of the accelerated vesting of stock options or restricted stock hereunder
or thereunder (together, the “Total Benefits”), and in the event that any of the
Total Benefits will be subject to the excise tax under Code Section 4999,
including interest, penalties or other excise tax thereon (the “Excise Tax”),
the Company shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Total Benefits and any federal, state and local income
tax, Excise Tax and FICA and Medicare withholding taxes upon the payment
provided for by this Section, shall be equal to the Total Benefits.
     For purposes of determining whether any of the Total Benefits will be
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s termination of employment (whether
pursuant to the terms of this Amended Termination Agreement or any other
agreement, plan or arrangement with the Company, any Person whose actions result
in a Change in Control or any Person affiliated with the Company or such Person)
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning the Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel (“Tax Counsel”) selected by the Company’s
independent auditors and acceptable to the Executive, such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the Base Amount (as defined in the
Code), or are otherwise not subject to the Excise Tax, (ii) the amount of the
Total Benefits which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (A) the total amount of the Total Benefits reduced by the
amount of such Total Benefits that in the opinion of Tax Counsel are not
parachute payments, or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (i), above), and (iii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of termination, net of the
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (calculated by assuming that any reduction under
Section 68 of the Code in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of such state and local income
taxes that would otherwise be deductible by the Executive).

7



--------------------------------------------------------------------------------



 



     (d) Timing of Payments. The payments provided for in Sections 5(a) and 5(c)
shall be made not later than the fifth (5th) day following the date of
termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(the “Underpayment”) as soon as the amount thereof can be determined but in no
event later than the thirtieth (30th) day after the date of termination, and if
it is determined there is an Underpayment in any tax audit or proceeding under
Code Section 4999, such Underpayment amount shall be paid within 5 days after
the conclusion of such tax audit or proceeding under Code Section 4999.
Notwithstanding anything to the contrary in the foregoing provisions of this
Section 5(d), in no event shall payment of any Gross-Up Payment and any
Underpayment be made later than December 31 of the year next following the year
in which the Excise Tax is remitted to the taxing authority. Reimbursement of
any costs or expenses incurred by the Executive due to a tax audit or litigation
related to “parachute payments,” “excess parachute payments,” Excise Tax or the
Gross-Up Payments or other payments in Section 5(c) and Section 6 below shall be
made by December 31 of the year following the year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, by
December 31 of the year following the year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation. The Executive’s right to payment or reimbursement pursuant to
Section 5(c) or (d) shall not be subject to liquidation or exchange for any
other benefit.
     (e) Specified Employee Status. In the event that, as of the date of
Executive’s “Separation from Service,” as defined in Treasury Regulation Section
1.409A-1(h), Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i), to the extent that any of the payments under
this Amended Termination Agreement payable on account of a Separation from
Service, including without limitation, any payments in Sections 5 and 6 are
subject to, and not exempt from, Code Section 409A, such amounts shall be paid
not earlier than (1) six months after the date of the Executive’s Separation
from Service within the meaning of Code Section 409A, or (2) the date of
Executive’s death, as required in accordance with Section 409A(a)(2)(B)(i) of
the Code and Treasury Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any
payments withheld during the Waiting Period will be paid in a lump sum amount on
the first business day of the seventh month following the Executive’s Separation
from Service and payments thereafter shall be otherwise paid as provided herein.

8



--------------------------------------------------------------------------------



 



     (f) Termination of Employment. For the purposes of Code Section 409A, to
the extent any payment under this Amended Termination Agreement is deferred
compensation subject to and not exempt from Code Section 409A, Executive’s
termination and termination date from the Company shall mean a Separation from
Service within the meaning of Code Section 409A.
     6. Reimbursement of Legal Costs. The Company shall pay to the Executive all
legal fees and expenses incurred by the Executive as a result of a termination
which entitles the Executive to any payments under this Amended Termination
Agreement including all such fees and expenses, if any, incurred in contesting
or disputing any Notice of Termination under Section 4(a) hereof or in seeking
to obtain or enforce any right or benefit provided by this Amended Termination
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provide hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s respective written requests for payment
accompanied by such evidence of fees and expenses incurred as the Company
reasonably may require.
     Notwithstanding the foregoing, to the extent that Code Section 409A is
applicable to the expenses under this Section 6 as deferred compensation, to the
extent that no exception under Code Section 409A is applicable the following
shall apply (and to the extent such expenses are not reimbursements for tax
audit or litigation expenses which are subject to the reimbursement provisions
of Section 5(d)): (a) all expenses to be paid under this Section 6 and that are
taxable and includable in Executive’s income shall only be paid for a period not
to exceed 25 years from the Executive’s Separation from Service; (b) any amount
reimbursable or paid in one tax year shall not affect the amount to be
reimbursed or paid in another tax year; (c) the Executive must provide the
Company with reasonable documentation of such expenses; (d) payments for such
expenses will be made in cash within 30 days after the reasonable documentation
of the expenses incurred is provided but in no event later than the end of
Executive’s taxable year following the Executive’s tax year in which the
expenses are incurred; and (e) the payments under this Section 6 cannot be
substituted for another benefit.
     7. Damages. Executive shall not be required to mitigate damages with
respect to the amount of any payment provided under this Amended Termination
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment provided under this Amended Termination Agreement be reduced by
retirement benefits, deferred compensation or any compensation earned by
Executive as a result of employment by another employer.

9



--------------------------------------------------------------------------------



 



     8. Successor to Company. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, expressly, absolutely
and unconditionally to assume and agree to perform this Amended Termination
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Amended Termination Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assign to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section or which otherwise becomes bound by all the terms and provisions of this
Amended Termination Agreement by operation of law.
     9. Heirs of Executive. This Amended Termination Agreement shall inure to
the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts are still
payable to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Amended Termination
Agreement to Executive’s devisee, legatee, or other designee or, if there be so
much designee, to Executive’s estate.
     10. Arbitration. Any dispute, controversy or claim arising under or in
connection with this Amended Termination Agreement, or the breach thereof, shall
be settled exclusively by arbitration in accordance with the Rules of the
American Arbitration Association then in effect. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction. Any arbitration held pursuant to this Section in connection with
Executive’s termination of employment shall take place in Houston, Texas at the
earliest possible date. If any proceeding is necessary to enforce or interpret
the terms of this Amended Termination Agreement, or to recover damages for
breach thereof, the prevailing party shall be entitled to reasonable attorneys’
fees and necessary costs and disbursements, not to exceed in the aggregate one
percent (1%) of the net worth of the other party, in addition to any other
relief to which he or it may be entitled. All such expenses shall be paid only
if incurred prior to the last day of the second calendar year following the
calendar year in which the Executive’s Separation from Service occurs.
     11. Notice. For purposes of this Amended Termination Agreement, notices and
all other communications provided for in this Amended Termination Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by messenger or in person, or when mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

         
 
  If to the Company:   400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508
Attention: President

10



--------------------------------------------------------------------------------



 



         
 
       
 
  If to the Executive:   400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     12. General Provisions.
     (a) Executive’s rights and obligations under this Amended Termination
Agreement shall not be transferable by assignment or otherwise, nor shall
Executive’s rights be subject to encumbrance or subject to the claims of the
Company’s creditors. Nothing in this Amended Termination Agreement shall prevent
the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets; and this Amended Termination Agreement shall inure to the
benefit of, be binding upon and be enforceable by, any successor surviving or
resulting corporation, or other entity to which such assets shall be
transferred. This Amended Termination Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.
     (b) This Amended Termination Agreement and any employment agreement with
Executive plus terms of any stock option plans or grants constitutes the entire
agreement between the parties hereto in respect to the rights and obligations of
the parties following a Change in Control. This Amended Termination Agreement
supersedes and replaces all prior oral and written agreements, understandings,
commitments, and practices between the parties (whether or not fully performed
by Executive prior to the date hereof), which shall be of no further force or
effect.
     (c) The provisions of this Amended Termination Agreement shall be regarded
as divisible, and if any of said provisions or any part thereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts thereof and the
applicability thereof shall not be affected thereby.
     (d) This Amended Termination Agreement may not be amended or modified
except by a written instrument executed by the Company and Executive.
     (e) This Amended Termination Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Texas.
     13. Code Section 409A. This Amended Termination Agreement shall be
interpreted in accordance with the applicable requirements of, and exemptions
from, Section 409A of the Code and the Treasury Regulations thereunder.

11



--------------------------------------------------------------------------------



 



     14. No Guarantee of Tax Consequences. None of the Company, its Affiliates
or any of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Executive with respect to any payments or
benefits provided under this Amended Termination Agreement including, without
limitation, any excise tax, interest or penalties that may be imposed under Code
Section 409A.
[Signature page follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amended Termination
Agreement as of the date first above written.

            PetroQuest Energy, Inc.,
a Delaware Corporation
            Charles T. Goodson      President and Chief Executive Officer       
Executive
            [                              ]         

13